DETAILED ACTION
1.	This communication is in response to the Application filed on 6/3/2021. Claims 1-31 are pending and have been examined. 
Double Patenting

2.	Independent claims 1, 13, 22 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 11 of U.S. patent 11164593 (original application 16/011982).
Dependent claims 2, 3, 4-7, 8, 9, 10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 2, 1, 4-7, 9, 27, 16 of U.S. patent 11164593 (original application 16/011982). Other dependent claims are similarly rejected.
Examiner’s Note: The present invention (as well as its parent application) discloses a particular way for generating a reference speech signal to be used for “non-intrusive” STOI speech intelligibility estimation. However, the steps for generating the reference speech signal as recited in the claims and described in the Specification are unclear. Overall, the technical validity of generating a reference speech signal from a noisy speech signal to be used as the reference signal for “non-intrusive” STOI speech intelligibility estimation is very questionable. The applicant is requested to clarify that this invention is not merely being different from prior art.
Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	10/31/2022

Primary Examiner, Art Unit 2659